Citation Nr: 1524656	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  11-14 969A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1979 to August 2009. 

This matter returns to the Board of Veterans' Appeals (Board) from a March 2015 Order by the United States Court of Appeals for Veterans Claims (Court), which endorsed a March 2015 Joint Motion for Remand, and in pertinent part, vacated a September 2014, Board decision denying entitlement to service connection for bilateral hearing loss, and remanded the matter for action complying with the joint motion.

The matter was initially before the Board on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska (RO), in which relevant part, denied entitlement to service connection for bilateral hearing loss.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In light of points raised in the joint motion, and the Board's review of the claims file, the Board finds that further VA action on the claim on appeal is warranted.

In the March 2015 Joint Motion for Remand, the parties asserted that the Board did not provide adequate reasons and basis for the denial of the Veteran's claim for entitlement to service connection for bilateral hearing loss because the Board failed to consider whether the Veteran should have been afforded another VA audiology examination to determine whether he had a current hearing loss disability.  The parties noted that the Board relied upon the audiometric findings contained in the report of an October 2009 VA audiology, which were almost five years old at the time of the Board decision, that failed to demonstrate current hearing loss disability. The parties asserted that given a March 2009 service audiology report reflected an "early warning" of hearing loss as well as the Veteran's 2010 reports of decreased hearing acuity, the Board should have considered whether a new VA audiology examination was needed prior to adjudication of the claim. 

In light of the points raised by the parties to the joint motion as well as the Veteran's assertions, the Board finds that the Veteran should be provided with a new VA examination for the purpose of determining whether he has current hearing loss disability that is etiologically related to his period of service.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to undergo another VA examination to determine the nature and etiology of his claimed bilateral hearing loss.  The claims folder and any medical records contained in Virtual VA must be made available to and reviewed by the examiner. 

Base on a review of the claims folder and the findings from the clinical examination, the examiner should provide opinions to the following: 

a) Does the Veteran have a current bilateral hearing loss disability?

b)  If so, is it at least as likely as not (i.e., at least a 50 percent or better probability) that Veteran's hearing loss is etiologically either (i) related to an event, injury, or disease in service (to include as a result of exposure to loud noises), or (ii) proximately caused or aggravated by his service-connected left ear hearing loss. 

A thorough rationale must be provided for all opinions expressed.  If the examiner is unable to provide any requested opinion, a supporting rationale must be provided concerning why the opinion cannot be given.  If any test results are valid, this should be noted and thoroughly explained in the examination report.
 
2.  Following completion of the above, readjudicate the Veteran's claim for service connection for bilateral hearing loss.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


